UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                    19 Cr. 846-2 (KPF)
                   -v.-
                                                          ORDER
RONALD NIXON,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      There is a change of plea hearing in this matter scheduled for June 2,

2021, at 11:00 a.m. Due to constraints on the centralized scheduling system

for remote proceedings in criminal matters, the hearing must instead proceed

at 3:00 p.m. The hearing will proceed via video conference, and instructions

for video participants will be sent separately in advance of the hearing.

      SO ORDERED.

Dated: May 25, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
